WELLS, Judge.
Andres Saladin appeals the trial court’s revocation of his probation and sentence.
We affirm without discussion the revocation and sentence as the State proved by a preponderance of the evidence the violation relied on by the trial court to revoke Saladin’s probation. However, we remand *472the case to the trial court for entry of a written order to conform to the trial court’s oral pronouncement, a necessary step which the trial court failed to do in this case. See Hulse v. State, 170 So.3d 911, 912 (Fla. 3d DCA 2015); Owens v. State, 141 So.3d 259 (Fla. 3d DCA 2014); Brown v. State, 127 So.3d 831 (Fla. 3d DCA 2013).
,The order and sentence are affirmed; the case is remanded with directions.